Citation Nr: 0935246	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  99-17 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for pension benefits with respect to whether injuries 
sustained on May 13, 1978, were the result of the Veteran's 
own willful misconduct.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel





INTRODUCTION

The Veteran served on active duty from March 1962 to March 
1966.  This matter comes to the Board of Veteran's Appeals 
(Board) from a decision of the VA Regional Office (RO) in 
North Little Rock, Arkansas.  

In November 1979, the RO issued a final decision on the 
Veteran's claim for non-service-connected pension benefits 
based on his total disability.  VA had denied the claim 
following a November 1979 VA Administrative Decision that the 
injuries sustained on May 13, 1978, were the result of the 
Veteran's willful misconduct.  The time for appealing those 
decisions expired without the Veteran's filing a timely 
notice of disagreement.  Subsequent attempts to reopen the 
claim were denied in August 1981, January 1983, and March 
1989, each time on the basis that no new and material 
evidence had been received.  

In February 1998, the Veteran filed a claim arguing that VA 
had committed CUE in its November 1979 decision in 
determining that the Veteran's injuries sustained in May 1978 
were the result of his own willful misconduct.  The Board 
issued a decision in June 2001 that determined, inter alia, 
that there was no CUE in the November 1979 rating decision 
holding that the Veteran's injuries sustained on May 13, 
1978, were the result of his own willful misconduct, and that 
new and material evidence had not been received to reopen the 
claim as to whether his injuries sustained on May 13, 1978, 
were the result of his own willful misconduct.  

In an August 2003 Memorandum Decision, the Court of Appeals 
for Veterans Claims (Court) determined that the Board had 
properly denied the CUE claim.  But the Court also noted that 
the Veteran had raised another CUE claim, namely, that in its 
November 1979 decision, the RO's use of an accident report 
"failed to comply with basic due process principles and 
abridged his rights."  See Andre v. Principi, 301 F.3d 1354, 
1361-62 (Fed. Cir. 2002) (each specific assertion of CUE 
constitutes a separate claim).  The Court declined to review 
this new claim because the Veteran had raised it before the 
Court in the first instance, and there was no Board decision 
with respect to that specific allegation.  However, the Court 
vacated and remanded the Board's decision with respect to the 
question of whether new and material evidence had been 
received to reopen the claim.  

After the Veteran's case had been remanded by the Board in 
April 2004, the Veteran's representative submitted a November 
2004 argument to the Appeals Management Center (AMC) in 
Washington, D.C., that the Veteran's right to due process was 
violated by VA's use, in 1979, of the police report and that, 
therefore, the 1979 administrative decision was not final.  
In its March 2005 remand, the Board explicitly referred that 
CUE claim to the RO via the AMC.  In the July 2007 remand, 
the Board again noted that the RO had not yet adjudicated the 
CUE allegation noted by the Court.  In its August 2008 
remand, the Board specifically directed the RO to adjudicate 
the CUE issue.  

In a March 2009 rating decision, the RO determined that the 
Veteran's right to due process was not violated by the 
November 1979 Administrative Decision, concluding that the 
decision was not clearly and unmistakably erroneous.  The 
Veteran was notified of that decision in March 2009.  The 
record does not reflect that either the Veteran or his 
representative has disagreed with that determination.  
Therefore, no issue concerning the CUE claim is currently 
before the Board.  

In addition, the Board's July 2007 and August 2008 remands 
noted that, in the June 2007 informal brief submitted by the 
Veteran's representative, the Veteran was seeking VA pension 
benefits under the provisions of 38 U.S.C.A. § 1513 
(West 2002), on the basis that he had reached age 65 in 
November 2005, which claim he asserts is not precluded by 
injuries due to willful misconduct.  That issue was referred 
to the RO for appropriate action.  The record reflects that 
the RO has initiated, but has not yet completed, development 
of that issue.  Because that issue is not inextricably 
intertwined with the remaining appealed issue, it is again 
referred to the RO for appropriate action.  

Finally, the Board observes that the issue concerning new and 
material evidence was previously remanded for the RO to 
furnish the Veteran with the text of and an explanation of 
the provisions of 38 C.F.R. § 3.156 that was in effect prior 
to August 29, 2001 (i.e., the "old" definition of "new and 
material evidence").  By a letter in May 2009, the RO 
provided the Veteran with proper notice that included an 
explanation of the old definition.  The Board also notes 
that, in an August 30, 2007, letter to the Veteran, the AMC 
discussed what "new and material evidence" must show to 
reopen his claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Therefore, the development previously requested by the Board 
has been completed and the case is ready for final appellate 
consideration.  The only issue remaining before the Board is 
as set forth above.  


FINDINGS OF FACT

1.  A VA Administrative Decision in November 1979 denied the 
Veteran's application for non-service-connected pension 
benefits based on his total disability, finding that the 
disabling injuries he sustained in a May 1978 motor vehicle 
accident were due to his own willful misconduct.  He was 
notified of that decision and did not file a notice of 
disagreement within one year.  

2.  The Veteran's application to reopen his pension claim was 
denied by letter in August 1981, January 1983, and March 1989 
because no new and material evidence had been received.  He 
was notified of those decisions, including his appellate 
rights, and did not file a notice of disagreement within one 
year.  

3.  No additional evidence pertaining to the Veteran's 
entitlement to VA pension benefits based on his total 
disability has been added to the record since March 1989.  


CONCLUSION OF LAW

Evidence received since the March 1989 decision which denied 
the Veteran's application to reopen his previously denied 
claim for VA pension benefits, is not new and material, and 
the claim is not reopened; the March 1989 decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The basic law referable to non-service-connected pension 
benefits due provides that pension is payable to each veteran 
who served for 90 days or more during a period of war who is 
permanently and totally disabled from disability not the 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521(a) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.342 (2008).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

For applications to reopen a claim received prior to August 
29, 2001, as is the case here, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In October 1979, the Veteran filed a claim for non-service-
connected pension benefits for injuries sustained as a result 
of a May 1978 accident.  A November 1979 Administrative 
Decision determined that the accident and the Veteran's 
resultant injuries were due to his own willful misconduct.  
No appeal was filed and that decision became final.  

The Veteran's subsequent attempts to reopen his claim were 
denied by letters from the RO to him in August 1981, January 
1983, and March 1989, each time on the basis that no new and 
material evidence had been received.  No appeal was filed to 
any of those decisions and they also became final.  

The evidence that was of record at the time of the last 
denial in March 1989 included the official accident report 
prepared by the Arkansas State Police documenting a single 
vehicle accident that occurred on May 13, 1978.  The Veteran 
was noted on the report to be both the owner and driver of 
the vehicle.  Witnesses to the accident stated that the 
Veteran's vehicle was traveling at a high rate of speed, 
crossed over the centerline, and lost control.  The Veteran's 
blood alcohol content was reported as 0.06.  Factors 
contributing to the accident were cited as "speed too fast 
for conditions" and "had been drinking."  The evidence of 
record indicated that the Veteran sustained a spinal cord 
injury resulting in paraplegia.  His passenger was killed.  

In conjunction with his application to reopen his claim in 
1982, the Veteran submitted statements from two individuals 
(a husband and wife) who reported that they had witnessed the 
accident in 1978.  The husband was named as a witness on the 
police report.  Both statements indicated that the curve 
where the accident occurred had been the site of prior 
accidents, including another fatal accident.  The husband 
stated that the Veteran's truck "was going pretty fast to 
have travelled as far as it did before coming to a stop."  
He stated that the curve "is safe if you adhere to the [turn 
signs and speed limit] signs that are posted there."  The 
wife's statement also indicated that, "there isn't much that 
could have been done to have stopped either accident [the 
Veteran's and a prior fatal accident] except slow them 
down."  As noted above, RO letters in January 1983 and March 
1989 subsequently found that no new and material evidence had 
been recived to reopen the Veteran's claim.  

The Veteran has not submitted any additional evidence in 
support of his application to reopen his claim since the 
March 1989 letter denial.  

Because no additional evidence has been received since March 
1989 which bears directly and substantially upon the specific 
matter under consideration, the Board concludes that new and 
material evidence has not been presented to reopen the 
Veteran's claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2001).  

The Board observes that the Veteran's representative argued 
in August 2009 that the two lay statements that were received 
in 1982 should be considered as new and material evidence,  
However, as discussed above, those documents were of record 
and considered by the RO in January 1983.  They cannot again 
be considered in conjunction with the Veteran's current 
application to reopen his claim.  

In the absence of new and material evidence, the Veteran's 
application to reopen his claim for non-service-connected 
pension benefits based on his total disability is denied.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a May 2009 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate his claim, and of 
his and VA's respective duties for obtaining evidence.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in September 1998.  
Although the appellant has the right to content-complying 
notice and proper subsequent VA process, he has received that 
notice.  The error in not providing the required notice prior 
to the adverse decision was cured by the May 2009 letter and 
July 2009 supplemental statement of the case, and so is 
harmless.  Moreover, the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, including pursuant 
to six prior Board remands, the June 2001 Board decision, and 
the Court's August 2003 Memorandum Decision.  The Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and appeal.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
Veteran has not identified any additional pertinent records 
that should be obtained.  No further development action is 
necessary.  


ORDER

New and material evidence not having been received, the 
Veteran's application to reopen his claim for pension 
benefits with respect to whether injuries sustained on May 
13, 1978, were the result of the Veteran's own willful 
misconduct is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


